 In the Matter of BONWIT TELLER, INC., EMPLOYERandLOCAL 804,INTERNATIONAL BROTHERHOOD OF TEAMSTERS, AFLand.AMAL-GAMATED CLOTHING WORKERS OF AMERICA, CIO, PETITIONERSCases Nos. O-RC-859 and -RC-1026.-Decided Jw, to 20,.1949DECISIONANDDIRECTION OF ELECTIONSANDORDERUpon petitions duly filed, a hearing was held before Lloyd S.Greenidge, hearing officer of the National Labor Relations Board. Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel 2 [Chairman Herzog, and MembersHouston and Gray.]Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.iThe hearing officer properly refused to allow Retail Clerks International Association,AFL, herein called the Intervenor,to introduce evidence with respect to alleged unfairlabor practices on the part of the Employer.Alleged unfair labor practices,and evidencerelating thereto.are as a matter of Board policy,not properly admissible in representa-tion hearings.Matter of Gibbs Corporation,81 N L. R B 1029,Matter of Jell-Well Des-sert Company,82 N. L. R.B. 101;Matter of Deep Rock,Inc,83 N. L. R B. 694.In its brief before the Board, the Intervenor contended that the hearing officer did notconform to the Board's requirements in the conduct of representation proceedings in thathe conducted the hearing in an adversary manner rather than as an investigation, withthe result that the record does not disclose the evidence required for a proper dispositionof the issues raised with respect to the appropriate unitWe have examined the recordin this case closely and find nothing adversarial in the character of the hearingThe hear-ing officer did not, either through his rulings or general conduct,deny any party an oppor-tunity to introduce evidence pertinent to all the issues hereinFurthermore,all the factsnecessary for a determination by the Board of all the issues appear in the recordWe findno evidence in the record of bias and prejudice on the part of the hearing officer, and areof the opinion that the Intervenor received a fair and impartial hearing In view of theforegoing and the entire record in the case,we find that the contention of the Intervenoris lacking in merit2 The Teamsters'request for oral argument is denied,as the record and briefs, in ouropinion, adequately present the issues and positions of the parties.84 N. L. R. B., No. 50.414 BONWIT TELLER, INC.41'52.Local 804, International Brotherhood of Teamsters, AFL, hereincalled the Teamsters; Amalgamated Clothing Workers of America,CIO, herein called the Amalgamated; and Retail Clerks InternationalAssociation, AFL, herein called the Intervenor, are labor organiza-tions claiming to represent certain employees of the Employer.3.For reasons stated hereinafter, no question affecting commerceexists concerning the representation of employees of the Employerin Case No. 2-RC-859 within the meaning of Section 9 (c) (1) andSection 2 (6) and (7) of the Act.We do; however, find that a questionaffecting commerce exists concerning the representation of employeesof the Employer in Case No. 2-RC-1026, within the-meaning of Sec-tion9^(c), (1) ahdSection 2 (6) and (7) of the Act.4.The Teamsters, the Petitioner, in Case, No. 2-RC-859, ,requestsa unit of all employees employedlin the receiving and marking, insidecleliv-ery, returii, goods,warehouse, branch. stores, and packing and.wrapping departments in the Employer's New York store, excluding,supervisors.The Amalgamated, the' Petitioner in Case No. 2-RC-1026, seeks to represent a single unit of all regular full-time and part-time employees in the Employer'sthreestores located at New YorkCity,White Plains, New York, and Boston, Massachusetts,.includingpay-roll and accounting department employees, draftsmen, publicitydepartment and executive sales employees, assistant department headswho do not have authority to hire and discharge,.but excluding-as-sistant buyers, personnel employees, and supervisors.' The'Intervenorseeks a similar unit, limited ^ to ' employees, in the Employer's NewYork store, except that it would include assistant buyers and per-sonnel employees, and that it recognizes the, unit clai'ni of the Team-sters.The Employer urges that the three-store, unit 'sought by the-Amalgamated is the only appropriate unit, but would exclude pay-rolland accounting department employees; draftsmen, publicity depart-ment and executive sales employees, and all assistant department'heads.'There is no history of collective bargaining for the employeesinvolved in this proceeding.'9The Amalgamated stated in its briefto the Board that it iswilling to proceed on thebasis of three separate units if the Board so decides.4All parties agree to the inclusion of all regular full and part-time employees whetheremployed at wages, salaries, commissions, or any combination thereof, including em-ployees inleased departments,models, and demonstrators.They agree to the exclusionof employees presently under contract withotherlabor organizations, advertising depart-ment employees, nurses, executives, merchandise managers and theirassistants,buyers,floor managers,confidential-executivesecretaries,departmentheads, the training director,piot6etivedepartment employees,college and cooperative students,officers of the Em-ployer,employees who are employed as casual or per diem employees or "on call" basisfor some special purpose, seasonal employees or employees employed for a limited periodof not more than 30 days,and contingent employees having a normal.worlyweek,of less than14 hours.6The Employer has negotiated a number ofcollectivebargaining agreements withDepartment Store and Warehouse EmployeesUnion, Local 1499, RetailClerks Interna- 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Teamsters' unit request:All departments in the unit soughtby the Teamsters, except the warehouse,, are located in the Employer'sNew York store.7Each is supervised by a department head, who ischandise is unpacked, inspected, and ticketed by employees in thereceiving and marking department.Merchandise for the branchstores at White Plains and Boston, is tagged and marked by employeesin the branch stores department.Merchandise to be sold in the NewYork store is transported to the selling floors by receiving room em-ployees, or, on occasions, by selling department employees. It is thenput into the stockrooms by stock clerks from selling departments.Packing and wrapping department employees work in the centralpacking room in the store basement, and at packing and wrappingdesks located in the various selling departments.These desks are im-mediately adjacent to the selling departments to which they are at-tached.Merchandise to be sent to customers is packed, wrapped, andaddressed on the selling floors, and dropped down a package chute intothe delivery department.Employees in this department sort pack-ages according to local delivery areas, and deposit them in UnitedParcel bins.Packages to be sent parcel post, and those to be exported,are weighed for the required postage by these employees.The em-ployees in the return goods department unwrap and inspect merchan-dise returned to the store through the mail, and then send it to the-.proper selling department.There a further examination is made todetermine whether or not the merchandise should be accepted for-return.-.Ordinarily there is no transfer' of employees between the sellingand nonselling, departments., In busy seasons, however, employeesfrom the stockrooms attached to the selling departments may be de-tailed,to the receiving room if there is a shortage of help there, andemployees -from the sales audit department may be temporarily trans-ferrdd to the receiving room or, the branch stores department.Theemployees in the unit proposed by the Teamsters have the same bene-tional Association,AFL, covering employees in the Employer's display department at itsNew York City store. There are no display department employees working in the Em-ployer's other stores.-" The Employer does not have a merchandise warehouse.It rents warehouse spacein another building in New YorkCityfor, thestorage of old,store records, fixtures,furni-ture not,being used in the New York store, box_ es and packing material.This department,also referred to as the dead storage department in the record,is staffed by two part-timeemployees,one of-whom keeps up the heat;,the other takes care of the old records storedthere.'°,,department ; 9 in the-branch,stores!,department,which-includes. the charge-back section;6 in the inside deliverydepartment;46. In the packing and, wrapping,department;and 3 In the return goodsdepartment.11- BONWIT TELLER, INC.417fits and privileges, and work under the same conditions, as do otheremployees in the store.The departments sought by the Teamsters are integral parts of theEmployer's operations.It is clear from the record as a whole thatthe work of these employees is integrated with that of other storeemployees, and that the interests of all employees with respect towages, hours, and working conditions are closely allied.We are ofthe opinion that the interests of the employees whom the Teamstersseek to represent are not sufficiently severable and distinct from thoseof the Employer's other store employees to warrant establishing themas a separate unit.We find that the unit requested by the Teamstersis inappropriate for collective bargaining purposes."We shall there-fore dismiss the petition for separate representation of these employees.Scope of the unit:The Employer operates a main store at New YorkCity, and 2 branch stores at White Plains and Boston. In the pro-posed units, there are approximately 900 employees in the New Yorkstore, 150 in the Boston store, and 65 in the White Plains store.9Centralized management of all three stores is operated from NewYork, where all purchases of merchandise, equipment, and supplies aremade by company buyers in the New York store.All merchandiseis received initially in the New York store.That allocated to thebranch stores is then shipped to White Plains and Boston.All policiesrelative to merchandising,10 prices, personnel, and wages are formu-lated in the executive offices in New York.The branch stores areheaded by store managers who are responsible for' seeing 'that thesepolicies are adhered to."Close control is maintained through fre-quent visits to the branch stores by the Employer's executives 128The Boardhas recognized a unit of selling and nonsellingemployeesas appropriatefor department storesMatter of Montgomery Ward & Company,Incorporated,78N. L. R. B. 1070. Cf.Matterof Bloomingdale Brothers,Inc.,81 N L. R. B. 1252 ;Matterof The Robinson-Schwenn Store,83 N. L R B. 359 The White Plains store is about 25 miles fromthe New Yorkstore, and the Bostonstore is approximately 229 miles fromNew YorkFor a few months during the winterseason, the Employer also operates a store at Palm Beach, Florida. In, addition to about5 employees sent down from the New York store for this season,the Employer hires ap-proximately 25 temporary employees to staff this store.11The amount of inventory that is carried in the branch stores is established in NewYork.Variations may be made on the recommendation of assistant buyers in the branchstores if approved by the New York buyers.11Assistant buyers are in charge of the selling departments in the branch stores, anddepartmentheads are in charge of the nonsellingdepartments.These employees areresponsible to the branch store managers.The branch store managers come to NewYork at least once every 2 weeks to consult with the Employer's officers,the variousdepartment heads and buyers.Assistant buyers in the branch stores come to New Yorkabout four times a year.12Each of the Employer's officers visits the branch stores at least once a month.TheNew York buyers go to the White Plains store 6 to 12 .times a year, and to the Bostonstore 4 to 6 times a year. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe stores are all served by a single accounting office in New York.Checks received in payment of charge accounts in the branch officeare sent to New York for deposit; 'cash payments are deposited in thelocal banks.The pay roll for all personnel is computed in the NewYork office, and pay envelopes for all employees are prepared there.The pay envelopes for the branch stores are mailed to them, togetherwith a single check to cover the pay rolls.The pay-roll checks arecashed at local banks, and the pay envelopes filled at the branch storesin accordance with specific instructions from the New York office.The advertising department in New York takes care of all adver-tising for the branch stores.Newspaper advertisements that appearin the White Plains and Boston newspapers are written up in the NewYork advertising office and forwarded to the newspapers in thosecities for insertion.-All hiring for the branch stores is done locally, and the rate forindividual employees is within the discretion of branch store man-agers '3Salary increases for branch store personnel, however, aresubject to final approval by the New York office.Training of newemployees-is done at the branch stores by department heads and as-sistant buyers in the branch stores.14Each store maintains its ownseniority list, which is used in the event of a reduction in personnel.15.Uniform working conditions, hours of employment," and personnelpolicies prevailin allthree stores, and all employees enjoy like vaca-tions,17 discount privileges,ls group insurance, and hospital and sur-gical benefits.Although the nature of their duties is similar, thereis ordinarily no interchange of employees, below the supervisory level,among the three stores.Under all the circumstances, we believe that a unit confined onlyto the employees at the New York store, as proposed by the Intervenor,is inadequate in scope, and therefore inappropriate for collective bar-gaining 19The above facts indicate, and we find,,that the appropriate'11Thebranch'store managers must. operate withina budget authorizedby the New Yorkoffice.Contingent employees are paid a flat rate which is the same for all stores14Trainingin the branch stores is according to criteria set up by the trainingdepartmentin New York15 Seniorityaccumulated at any of the stores is recognizedby the otherstores if em=ployeestransferfrom one storeto another.1eThe woikweek and hours of employment for the branch stores are determined in NewYork17Vacation schedules prepared bathe blanchstores fortheirpersonnel mustbe approvedby the personneldepartment in New York before they become effective18 Employeesare entitledto use their discount privileges in anyof the threestores uponproper identification39Cf.Matter ofThe GrandUnion Company,81N L R'B 1016,Matter ofC. PappasCompany,Inc.,80 N L RB 1272.Matter of-Dun & Bradstreet, Inc.,80 N L R B 56;Matter of National Brands,Inc,81 N L R B 1163,MatterofWestbrookEnterprises,Inc.,79 N L It.B 1032. BONWIT TELLER, INC.419unit may consist of employeesof allthree storesin a singleunit., Inview of the proximity of the New York and White Plains stores, webelieve that the employees in these two stores should, in any event,be includedtogetherin oneunit for bargaining purposes.Because,however,of thedistanceof the Boston store from the New York store,and thelack of interchange of employees between these stores, we findthat the employees in the Bostonstore alonemay properly constitutea separateappropriate unit.We shall direct that separate elections be held in the followingvoting groups, and shall defer our determination as to the scope ofthe unit until the results of these elections have been ascertained :(1)All regular full and part-time employees at the Employer's NewYork City and White Plains, New York, stores, whether employed atwages, salaries,commissions, or any combination thereof, includingemployees in leased departments, models, demonstrators, executivesales employees, publicity department employees, personnel depart-ment employees,20 pay-roll and accounting department employees,draftsmen, and assistant department heads who do not effectively rec-ommend hiring and discharge of employees, but excluding assistantbuyers, employees presently under contract with other labor organiza-tions, advertising department employees, nurses, merchandise man-agers and their assistants, buyers, floor managers, confidential-execu-tive secretaries, department heads, the training director, protectivedepartment employees, college and cooperative students, employeeswho are employed-as casual or per diem employees or "on call-"basis forsome special purpose, seasonal employees or employees employed for alimited period of no more than 30 days, and contingent employees hav-ing a normal workweek of less than 14, hours, executives and officersof the Employer, guards, and all supervisors as defined in the Act.(2)All. regular full and part-time employees at the Employer'sBoston;' Massachusetts, store, whether employed at, wages,, salaries;commissions, or any combination thereof, including employees in leaseddepartments, models, demonstrators, executive sales employees, pub-licity,department employees, personnel department employees, pay-roll and accounting department employees, draftsmen, and ; assistantdepartment heads who do not effectively recommend hiring and dis-charge of employees but excluding assistant buyers; employees pres-ently under' contract with other labor organizations, advertisingdepartment employees, nurses, merchandise managers and their assist-ants, buyers, floor managers, confidential-executive secretaries, depart-20 The employee in the personnel department who interviews applicants foi employment isto be excluded from both voting groups. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDment heads, the training director, protective department employees,college and cooperative students, employees who are employed ascasual or per diem employees or "on call" basis for some special purpose,seasonal employees or employees employed for a limited period of nomore than 30 days, and contingent employees having a normal work-week of less than 14 hours, executives and officers of the Employer,'guards, and all supervisors as defined in the Act.If the employees in the two voting groups select the Amalgamated,they will be taken to have indicated their desire to constitute a singleunit.There remains for consideration the disputed categories, all of whomthe Employer contends should be excluded from any appropriate unit.Assistant department heads:There are approximately 15 assistantdepartment heads in the nonselling departments of the New Yorkstore21Theyare responsiblefor distributing work to employees intheir departments, checking the employees' attendance, seeing thatthe employees do their work, and maintaining promised alterationschedules.Some of these employees do the same work as do others intheir department; others do not, except when there is a shortage ofhelp in the department.While in theory' all assistant departmentheads have a right effectively to recommend hiring and discharge ofemployees, as a matter of actual practice only 4 assistant department'heads actually make such recommendations.'On the facts before us it does not appear that these employees havethe authority "responsibly to direct" within the meaning of Section2 (11) of the amended Act.We have held that the occasional andsporadicexerciseof supervisory powers is not sufficient basis on whichto exclude employees from a unit.23'We find in the present case thatonly those assistant department heads who exercise the authority effec-tively to recommend hiring and discharge are supervisors within themeaning ofthe Act, and shall exclude thosefour fromthe unit.Ac-cordingly, the remaining assistant department heads shall be includedin the unit.Assistant buyers:There are approximately 28 assistant buyers in theNew York store, 3 in the White Plains store, and 8 in the Boston store.Those in the New York store spend about 10 percent of'their time inselling merchandise, and those in the White Plains'and Boston stores21There are no assistant department heads in the branch storesThe assistant depart-ment heads are in the following departments pay roll,authorizing,addressograph,receiv-ing, branch stores, packing and wrapping,style counsel,inside delivery,customers'return,and alteration.'There-are two assistant department heads in the alteintion department, one in thepacking and wrapping department,and one in the receiving room who participate in thehiring and discharge of employees in their respective departments.23Matter of Wodaam Corporation(Radio Station WOV),83 N L R. B. 335. BONWIT TELLER, INC.421spend about 25 percent of their time in selling.24The assistant buyersin the New York store follow up all outstanding merchandise orders tomake surethat the merchandise is received, route bills through for pay-ment, keep unit control records up to date, handlegeneralsupervisionof clerical work in the buyer's office, including the return of merchan-dise to manufacturers, and go into the market with the buyers to keepabreast of the merchandise situation.They are responsible for seeingthat their departments are staffed with the required number of sales,stock, and clerical employees, and that these employees are doing asatisfactory job.Assistant buyers in the branch stores are responsiblefor the operation of their particular departments, for seeing that mer-chandise is promptly received from New York, checked in and put intostock, that their departments are sufficiently staffed, and that thecustomer service in their departments is good.All assistant buyersparticipate in the semiannual rating of employees in their depart-ments, andmay effectively recommend the hiring and discharge ofemployees.We find that the assistant buyers are supervisors andshall exclude them from the unit 25Executive sales personnel:The Employer contends that the fiveexecutive sales employees at the New York store should be excludedfrom the unit on the ground of a diversity of interests from the othersalespersonnel.These employees are paid on a straight commissionbasis with no guaranteed salary, whereas the othersalespeople arepaid a salary plus commission. Theiraverage salariesare higher thanthat of the regular selling force, but not higher than that of otheremployees agreed to be included in the unit.They are not attached toa particular department for pay-roll purposes, but are assigned to aparticular department for purposes of supervision, direction, andcontrol .211They are responsible to the buyer of the department towhich they are assigned.Approximately 90 percent of their timeis spent in waiting on their own special customers; the remainder oftheir time they sell to regular customers.Their work is not restrictedto any one department; they have the right to sell in any departmentin the store.Theoretically, their working hours are the same as thoseof other employees, but they are not required to keep regular storehours 27They are covered by the retirement, group insurance, and24Assistant buyers sell only when the store is busy, and there are not sufficient sales-people to handle the volume of business-25Matter of The Robinson-Schwenn Store,83 N L. R. B. 35.zeTwo employees in this group have assistants assigned to them by the personnel de-partment,who work as stock clerks.The record does not indicate that the executive salesemployees exercise any supervisory authority over these assistants.27They have no paid holidays or vacations,and they sometimes work more than 35 hours.They may model merchandise after store hours at customers'homes. 422DECISIONS OF -NATIONALLABOR RELATIONS BOARDsurgical plans, and have the same discount privileges as otheremployees. 'Although these employees, because of their superior skill and ex-perience, have what may be deemed to be more responsible positionsthan the rest of the sales force, they remain essentially sales per-sonnel, performing the usual functions of 'such employees.There isno reason for their exclusion from the unit other than their superior-ity in skills and the difference in the mode' of their payment.28Wefind that the Employer's contention that they lack a community ofinterest with the remainder of the sales personnel is without merit, andshall include the executive sales group in the unit.Personnel department employees':The Employer argues that theselour employees are confidential employees and should be 'excludedfrom the bargaining unit because they have access to all personnelrecords, know when any, changes in employee status 'are proposed,and know of employee reprimands, personnel- ratings; and writtencomplaints from customers concerning employees.The Amalgamatedagrees with the Employer's position, while the Intervenor would in-clude them in the unit.One employee in this group does all interviewing of rank and fileemployees.She may recommend the hiring of employees whom shehas interviewed to the head of the department where'the vacancyexists.We shall, therefore, exclude her from the unit.Another employee works primarily on group insurance, to see thatall employees are covered at the proper time for the appropriateamountThe third employee is responsible for keeping the personnelrecords up to date.The fourth is secretary to the personnel director,and also worksas a generalclerk in'the personnel department.Eachof these employees is familiar with the work of the others, 'and allhave access to the personnel files.-Although these three employees' have access to records' and report'swhich the Employer considers confidential,' the record does not showthat they assist or act in a confidential capacity to persons exercisingmanagerialfunctions in the field of labor relations.We find that theyare not confidential 'employees.We shall; therefore, include,them -inthe unit.2928The Board has'held that these factors are not sufficientjustification for excludingemployees from a unit,where the employees possess interests and perform duties similarto those of otheremployeesiiicluded'in'the unitMatter'ofWm P McDonald Corpora-tion,83 N L R. B427;'illatter of Wilson &Co,'Inc ,'81 N. L R B 501.''2nMatterof Inter-Mountain Telephone' Company, 79N. L. R B.'-715';Matter ofAnto-matie Electric Company, 78NL It B. 1057. 11','^BONWIT TELLER, INC.423nd- pay-roll department employees :,30The, EmployerAccounting and-pay-roll'urges that the accounting department' employees are professional andconfidential employees, and that the employees in the pay-roll depart-ment are confidential employees, and, should be excluded from theunit., 'There are four employees'in the accounting department.A junioraccountant prepares the general entries that go into the general books,works-on journals that go into the general books, does expense analysiswork, and assists in the preparation of the financial statements.Abookkeeper posts the general books, draws off the trial balance at theend of the month, and assists other employees in the department toprepare the operating statements.An assistant bookkeeper preparesthe departmental profit and loss statements, helps with the preparationof the monthly financial statements, and reconciles the various bankaccounts once a month.There is one employee who helps on thebank reconciliations and to whom all bills are sent before they arepaid, to be checked for accuracy and to see that all necessary signaturesare on them. All four employees have a knowledge of the Employer'sfinancial position.None has to be a C. P. A., and a college .eductionis not required as a condition of employment.There are 'four employees in the pay-roll department who preparethe pay rolls for all employees in the three stores, except' executives,arrange with the bank to secure the required cash, and make up thepay envelopes for employees in the New York store. They make abookkeeping record of each pay roll, which is necessary for accountingand tax purposes., These employees know the wages andsalaries ofall employees.It does not appear` that the work of the accounting departmentemployees meets any of the requirements of a professional employeecontained in the amended Act.-None of the employees in eitherdepartment assists or'acts in a confidential capacity to persons exer-cising managerial functions in the field of labor relations. 'We find,contrary 'to the Employer's contention, that the accounting and pay-roll department employees' are' neither professional nor confidentialemployees, and shall include them in the unit 323"These departments are part of the Employer's accounting division,which also includesthe following departments:statistics, tabulating,sales audit, accounts'payable, and sashoffice.The Employer agrees to the inclusion of all accounting division departments. in theunit, except the accounting and pay-roll departments31Matter of Union Electric Power Company,83 N. L. it. B. 872;Matter of SanMarcos Telephone Company,81 N. L R B 314;Matter of Inter-Mountain Telephone Com-pany, 79N. L. R B. 715;Matter of Automatic Electric Company,78 N'L'R. B 1057 '32Matter of W. K. B. H, Inc.,81 N. L R B.'63;Matter of United States Gypsum Com-pany,81 N L. R B 182;Matter of Sears, Roebuck itCo., 76 N L R B 167. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDPublicity department employees:The Employer contends that theemployees in this department are professional and confidential em-ployees.These employees handle promotional work and publicity fornew executive personnel, obtain free newspaper publicity for theEmployer, and arrange fashion shows.Their salaries are from 50 to75 percent higher than that of most employees. There are, however,employees agreed to be included in the unit who receive higher com-pensation than the publicity department employees.A college -degreeis not required for employment in this department.There appearsto be no justification in the record for the Employer's contention thatthese employees are either professional or confidential employeeswithin the meaning of the amended Act.We shall include them inthe unit.Draftsmen:The, Employer urges that the draftsmen be excludedfrom the unit as professional employees.There are three employeesin this category who work under the direction of the Employer'sarchitect.Although two of these employees have college degrees, acollege education is not required for employment as a draftsman.The draftsmen prepare plans to be used by the Employer in theerection of new stores, and to effectuate changes in the physical struc-ture of those which are in operation.All contemplated plans arediscussed first by the Employer's executives with the architect.Thelatter makes a rough sketch of what is to be done. These sketches arethen turned over to the draftsmen to work out in detail.After theplans are laid out on paper, it is the responsibility of the draftsmen todecide what materials are necessary for the work, and to estimate thecost of the materials and the time requirements of the job.They haveonly very limited supervision of the actual work.In view of the above facts, we find that the draftsmen are at mosthighly skilled technical employees, and are not professional employeeswithin the meaning of the amended Act.We shall, therefore, includethem in the unit.5.The Intervenor contends that, because of the pendency of certainunfair labor practice charges filed by the Intervenor against theEmployer, '13 the Board should not direct an immediate election in thisproceeding.Inasmuch as these charges have been dismissed by theRegional Director, we find no merit in this contention and shall directan immediate election.343 Case No. 2-CA-741,filed on April 18,1949, and Case No. 2-CA-775, filed on May 12,1949.They involve the New York and White Plains stores.34Cf.Matter of Columbia Pictures Corporation,81 N. L.R. B 1313. BONWIT TELLER, INC.DIRECTION OF ELECTIONS35425As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, separate electionsby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the Region inwhich this case was heard, and subject to Sections 203.61 and 203.62of National Labor Relations Board Rules and Regulations-Series 5,as amended, among the employees in the respective units indicatedbelow, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the elections :(1)Among employees in the Employer's New York City and WhitePlains stores in the unit found appropriate in paragraph numbered 4,above, to determine whether or not they desire to be represented forthe purposes of collective bargaining, by Amalgamated ClothingWorkers of America, CIO, or by Retail Clerks International Associa-tion, AFL, or by neither ; and(2)Among the employees in the Employer's Boston store in theunit found appropriate in paragraph numbered 4, above, to determinewhether or not they desire to be represented by Amalgamated ClothingWorkers of America, CIO, for the purposes ,of collective bargaining.ORDERIT IS HEREBY ORDERED that the Petition filed in Case No. 2-RC-859 byLocal 804, International Brotherhood of Teamsters, AFL, be, andit hereby is, dismissed.ib Any participant in the election herein may,upon its prompt request to, and approvalthereof by, the Regional Director,have its name removed from the ballot.0